Citation Nr: 0921524	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-00 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence was received sufficient to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision, which 
denied an application to reopen a claim for service 
connection for PTSD.

Despite any determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

The Board notes that the Veteran indicated in a January 2005 
statement that he would like a hearing before a member of the 
Board.  However, he later indicated in a September 2006 
statement that he no longer wished to have a hearing.  As 
such, the Board may proceed to the merits of the claim. 

The Board also notes that the Veteran was issued a Veterans 
Claims Assistance Act of 2000 (VCAA) letter in May 2007 with 
regard to his application for service connection for 
sleeplessness, hearing loss of the right ear, a left thigh 
scar, a skin condition due to agent orange, and entitlement 
to special monthly compensation.  In December 2007, the 
Veteran submitted a claim for service connection for 
bilateral hearing loss and tinnitus.  The Board notes that it 
does not appear that the RO adjudicated these claims.  As 
such, the Board will refer these claims back to the RO for 
adjudication.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  By a RO decision dated in October 1999, the Veteran's 
application to reopen his previously denied claim of service 
connection for PTSD was denied on the basis that no new and 
material evidence had been submitted showing a confirmed 
diagnosis of PTSD or that a stressful experience occurred. 

2.  Evidence received since the October 1999 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The October 1999 RO decision denying the Veteran's claim 
of service connection for PTSD is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for PTSD has been 
submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

With respect to the Veteran's application to reopen his 
previously denied claim for service connection for PTSD, this 
application, and only this application, has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA solely with regards to the Veteran's 
application to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).
II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2008).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is unrelated to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for PTSD.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
been submitted.

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).   
According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order 
to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis.  
See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for 
PTSD.  Most recently, the Veteran's application to reopen a 
previously denied claim for service connection for PTSD was 
denied in an October 1999 rating decision.  The basis for the 
October 1999 denial was that no new and material evidence had 
been submitted showing a confirmed diagnosis of PTSD or that 
a stressful experience occurred.  At the time of this denial, 
service treatment records, VA medical records, and the 
Veteran's statements were considered. 

The new evidence submitted since this denial consists of 
statements from the Veteran, his friends, and family members; 
VA medical records; confirmation of the deaths of fellow 
service members; and a May 2005 United States Armed Services 
Center for Unit Records Research (CURR) request (now United 
States Army and Joint Services Records Research Center 
(JSRRC).

The Board notes that one of the stressors that the Veteran 
had previously identified prior to the last final denial was 
that the mess hall at Long Binh was blown up shortly after 
his arrival in April 1969.  After most recently filing to 
reopen his claim, he reiterated this stressor, indicating 
that his "chow hall" was blown up, resulting in the death 
of 3 men.  See Veteran's statement, June 2007.  

With regard specifically to the May 2005 CURR request, this 
record indicated that, in August 1969, Long Binh Post 
received 24 rounds of 107mm rockets resulting in 2 United 
States wounded in action, one water tower, and one mess hall 
damaged.  While the date does not correspond to that reported 
by the Veteran, and it appears that soldiers were merely 
injured rather than killed, it must be recognized that the 
Veteran is recalling events that occurred decades ago, and 
that the verified attack did occur while he was still present 
in Vietnam.  

Therefore, as the evidence from the CURR request appears to 
roughly confirm one of the alleged in-service stressors, the 
Board concludes that it satisfies the low threshold 
requirement for new and material evidence.  As such, the 
claim is reopened.  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development is necessary.  This is 
detailed in the REMAND below.


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for PTSD, the Veteran's claim is 
reopened.  To this extent, and to this extent only, the 
appeal is granted.


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim.

The Board notes that the Veteran's personnel records, to 
include his DD-214 Form, do not specifically confirm that he 
participated in combat while on active duty.  However, as 
mentioned above, it appears that at least one of his alleged 
stressors seem to be confirmed by the JSRRC.  In addition, he 
has also identified as one of his stressors that he sustained 
a shrapnel wound from a blasting cap in Vietnam.  Service 
medical records confirm this injury, and he is service-
connected for a residual scar.

With regards to establishing a current diagnosis of PTSD, the 
Board notes that the claims folder contains recent medical 
records indicating that the Veteran has been diagnosed with 
PTSD.  See VA treatment records, February and April 2008.  

The Board also notes that the Veteran underwent a VA 
examination in January 2004, at which he was diagnosed with 
polysubstance abuse in early remission and a severe 
personality disorder of the mixed type.  The examiner noted 
that the Veteran did not meet the criteria for PTSD.  The 
Veteran underwent another VA examination in May 2005.  Upon 
examination of the Veteran, the examiner determined that the 
Veteran did report symptoms of PTSD when specifically queried 
for these symptoms.  He reported significant exposure to the 
death of others in firefights when serving as a truck driver 
in Vietnam.  He also reported a thigh injury related to 
explosion of a claymore mine that occurred in a firefight.  
The examiner determined that there is no way that he could 
verify the reported firefights, thus increasing probability 
that the Veteran is, in fact, having a re-experiencing 
symptoms of actual events.  The examiner further noted that 
information in the claims folder shows the thigh injury was 
the result of an accident that did not occur in combat, 
increasing concern about veracity of other reported 
stressors.  The examiner concluded that he could not resolve 
this issue without resorting to mere speculation and 
diagnosed the Veteran with schizoaffective disorder, 
polysubstance dependence in remission, and an antisocial 
disorder.

In light of the fact that the VA examiner clearly expressed 
concern as to the veracity of the Veteran's reports, and 
because the JSRRC appears to have verified one attack 
reported by the Veteran, and the Board finds that the 
necessity for a VA examination is shown for the proper 
assessment of the Veteran's claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A 
(West 2002).  As such, this issue must be remanded in order 
to schedule the Veteran for a VA examination to determine 
whether he has a current diagnosis of PTSD, in accordance 
with the criteria as set forth in the DSM-IV, that was 
incurred in or aggravated by his active duty.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination). 

The Board also notes that the Veteran appears to have been 
imprisoned in service, and to have been reduced in rank.  
However, there is very little information in the record 
explaining any of the details surrounding these events.  
While this case is in remand status, an attempt should be 
made to locate any additional service personnel records, 
including any records pertaining to a Court Martial or other 
proceedings against the Veteran. 

The Board also acknowledges that it has consistently been 
noted that the Veteran has been in receipt of Social Security 
Administration (SSA) benefits or Supplemental Security Income 
(SSI) since 1991.  See Income-Net Worth and Employment 
Statement, February 2004; Narrative Report, September 2003.  
The Board notes that the Veteran indicated in a November 2003 
statement that he received SSI assistance for reasons of a 
mental disorder.  

The Board also notes that the claims folder contain a SSA 
Inquiry from May 2008, which indicated that the Veteran was 
not receiving any benefits.  However, in light of the 
Veteran's consistent assertions that he has been receiving 
SSI benefits since 1991 for reasons of a mental disorder, the 
Board finds that, while this case is in remand status, an 
additional attempt should be made to locate any outstanding 
SSA or SSI records that could be potentially relevant to the 
issue of whether the Veteran has a current diagnosis of PTSD 
in accordance with the criteria as set forth in the DSM-IV. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain any and all of the Veteran's SSA 
and SSI records.  Specifically, any SSA 
or SSI records concerning disability 
benefits awarded for a psychiatric 
disability must be obtained.  

2.	Request any additional service 
personnel records pertaining to the 
Veteran, to include records of any 
Court Martial or other proceedings 
brought against the Veteran while on 
active duty.

3.	Schedule the Veteran for an appropriate 
VA examination.  The examiner should be 
advised of the claimed in-service 
stressors that have been verified.  If 
any additional stressors are corroborated 
following this remand, they should be 
included as well.  The claims file should 
be provided to the examiner for review, 
and the examiner should note that it has 
been reviewed.  A diagnosis of PTSD must 
be either ruled in or excluded.  The 
examiner should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If the 
examiner is unable to make any 
determination, she or he should so state 
and indicate the reasons.  If PTSD is 
diagnosed, the examiner should clearly 
indicate the stressors on which it is 
based.

4.	Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


